TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00180-CV



                                     Iwayloan, L.P., Appellant

                                                   v.

                Tony Trungale, Mandy Mahand and Jim Trungale, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. GN300611, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Iwayloan, L.P. filed with this Court a motion to dismiss appeal, informing

this Court that the parties have entered into a settlement agreement that includes the dismissal of this

appeal. Accordingly, we grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: June 24, 2004